DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 06/17/2021 has been acknowledged and entered. Claim 16 has been cancelled. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with D. Scott Moore on 09/15/2021.
The application has been amended as follows: 
(i) In claim 1, line 1, after “The semiconductor device of claim 19,” insert -- further comprising: a liner layer between the first insulating layer and the second insulating layer, --. 

Allowable Subject Matter
Claims 1-15 and 17-20 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-15 and 17-20 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claims 1, 13 and 19 including “wherein an upper portion of the second spacer is in physical contact with an upper portion of the first spacer on a contact surface, and wherein a lowermost end of the contact surface is on a level higher than an upper surface of the gate electrode in a cross-sectional view of the semiconductor device with the substrate being a reference base level".  In particular, the prior art of record falls short with regards to teaching wherein the contact point between the first spacer and the bent second spacer is at a higher level than the upper surface of the gate electrode in a cross-sectional view.  

In example:
(i) Ching et al. (U.S. Patent Pub. No. 2016/0365426) teaches a semiconductor device, comprising: a gate electrode on a substrate; a plurality of spacers on side surfaces of the gate electrode; and a first insulating layer and a second insulating layer on an external side surface of the plurality of spacers, wherein the plurality of spacers comprises a first spacer on each of the side surfaces of the gate electrode, an air-gap spacer on an external side surface of the first spacer, and a second spacer on an external side surface of the air-gap spacer, wherein the air-gap spacer is an empty space surrounded by the first and second spacers and the substrate, and wherein the first insulating layer and the second insulating layer have different properties, but fails to specifically teach wherein an upper portion of the etch stop layer is bent towards an 
(ii) Sun et al. (U.S. Patent Pub. No. 2020/0020567) teaches a similar device comprising a plurality of spacers including a first spacer  on the side surfaces of a gate electrode, an air-gap spacer on an external side surface of the first spacer, and an etch stop layer acting as a second spacer on an external side surface of the air-gap spacer, wherein the etch stop layer (second spacer) is bent towards an upper portion of the first spacer and is configured to cap the air-gap spacer, but fails to specifically teach wherein the contact point between the first spacer and the bent second spacer is at a higher level than the upper surface of the gate electrode in a cross-sectional view.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445.  The examiner can normally be reached on Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        September 15, 2021

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816